      Case: 1:18-cv-08213 Document #: 1 Filed: 12/14/18 Page 1 of 6 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KUNJ ASSOCIATES, L.P. and KIRAN P.
PATEL,
                Plaintiffs,
     v.

WILLIAM DADDONO, ADVANCED
APPRAISAL GROUP, INC., ADVANCED
APPRAISAL CONSULTANTS, LLC,
ADVANCED APPRAISAL
CONSULTANTS, INCORPORATED,
HIREN PATEL, EDWARD FITZGERALD,
SANDRA A. FRANCO aka SANDRA                         No.
FRANCO-AGUILERA, GLEN
AMUNDSEN, EAN L. KRYSKA,
WILLIAM HACKNEY,
SMITHAMUNDSEN LLC, ARNSTEIN &
LEHR LLP, SAUL EWING ARNSTEIN &
LEHR LLP, KAREN A. WHITE, BURKE
& WHITE, P.C., JULIE L. KAMINSKI,
PHILIP S. WOLIN, HAROLD ROSEN,
WOLIN & ROSEN, LTD. and WOLIN
KELTER & ROSEN, LTD.,

       Defendants.

                               NOTICE OF REMOVAL

      Defendants, JULIE L. KAMINSKI, PHILIP S. WOLIN, HAROLD ROSEN, WOLIN &

ROSEN, LTD. and WOLIN KELTER & ROSEN, LTD. ( collectively “Wolin & Rosen”), by their

attorneys, John J. Duffy, Bradley E. Puklin, and Donohue Brown Mathewson & Smyth;

ARNSTEIN & LEHR LLP, SAUL EWING ARNSTEIN & LEHR LLP, and SANDRA A.

FRANCO (collectively, "SEAL"), by their attorneys Frederic R. Klein, Kerry D. Nelson, and

Goldberg Kohn Ltd.; EAN L. KRYSKA and SMITHAMUNDSEN, LLC (collectively,

"SmithAmundsen"), by their attorneys Edward Fitzsimmons Dunne, Michelle Blum, and Karbal,

Cohen, Economou, Silk & Dunne, LLC; and EDWARD FITZGERALD, remove this action from
        Case: 1:18-cv-08213 Document #: 1 Filed: 12/14/18 Page 2 of 6 PageID #:2



the Circuit Court of Cook County, Illinois to this Court. In support of their notice of removal,

Wolin & Rosen, SEAL, SmithAmundsen, and Edward Fitzgerald state as follows:


        1.     Wolin & Rosen, SEAL, SmithAmundsen, and Edward Fitzgerald file this notice of

removal pursuant to 28 U.S.C. §§ 1331, 1367, and 1441 and 1446.

        2.     Plaintiffs, Kunj Associates, L.P. and Kiran P. Patel, filed this action in the Circuit

Court of Cook County, Illinois on October 22, 2018 as case no. 2018 L 11475. (Plaintiffs’

Complaint, attached as Exhibit A).
        3.     Plaintiffs served Arnstein & Lehr, LLP, Saul Ewing Arnstein & Lehr, LLP, and

Sandra Franco with summons and the complaint at law on or about November 14, 2018.

(Summons directed to all defendants is attached as Exhibit B).

        4.     Plaintiffs served Julie L. Kaminski, Philip S. Wolin, Harold Rosen, Wolin & Rosen,

Ltd., and Wolin Kelter & Rosen, Ltd. with summons and the complaint at law on November 15,

2018.

        5.     Plaintiffs served SmithAmundsen and Ean Kryska with a summons and the

complaint at law on November 15, 2018.

        6.     Plaintiffs served Edward Fitzgerald with a summons and the complaint at law on

November 19, 2018.

        7.     Upon information and belief, William Daddono was served on November 27, 2018.
        8.     Upon information and belief, Advanced Appraisal Group, Inc., Advanced

Appraisal Consultants, LLC, and Advanced Appraisal Consultants, Incorporated were served on

November 27, 2018.

        9.     Mr. Daddono is currently a prisoner in a Federal Correction Institute in Terre Haute,

Indiana. (Exhibit B).

        10.    On December 9, 2018, Mr. Daddono exchanged email correspondence through the

Federal Correction Institute email system with counsel for Wolin & Rosen, Bradley Puklin,




                                                -2-
       Case: 1:18-cv-08213 Document #: 1 Filed: 12/14/18 Page 3 of 6 PageID #:3




confirming Mr. Daddono’s consent to remove this matter on behalf of himself and on behalf of the

Advanced Appraisal entities. (December 9, 2018, email correspondence attached as Exhibit C).

        11.    Mr. Daddono’s December 9, 2018, email correspondence further confirmed that

Mr. Daddono mailed his written consent to Bradley Puklin. Id.

        12.    Defendants will supplement this notice of removal with Mr. Daddono’s written

consent if Mr. Daddono’s correspondence sent from the Federal Correction Institute successfully

reaches Mr. Puklin.

        13.    Upon information and belief, plaintiffs have not properly served Hiren Patel, Karen

White, Burke & White, P.C., Glen Amundsen, or William Hackney.

        14.    Plaintiffs’ complaint includes multiple counts that arise under federal law, namely

the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. 1961 et seq. The

claims include Count I – CIVIL RICO “Financial Institution Fraud Involving the National

Republic Bank of Chicago,” Count II – Civil RICO “Financial Institution Fraud Involving Lehman

Brothers Bank, FSB and Lehman Brothers Holding, Inc.,” and Count III – Civil RICO “Collection

of Unlawful Debts.” Exhibit A.

        15.    In addition, Plaintiffs allege that defendants engaged in conduct that violated other

federal statutes, including but not limited to 18 U.S.C. §§ 1014, 1343, and 1344. Exhibit A, ¶

31(a-c).

        16.    The remaining counts in plaintiffs’ complaint all arise from the same common

nucleus of operative fact as the RICO allegations in Counts I, II, and III.

        17.    All counts within plaintiffs’ complaint rely upon and arise out of plaintiffs’

allegation that defendants engaged in a conspiracy to “defraud bank customers into purchasing and

financing . . . foreclosed hotels and commercial properties.” Exhibit A, ¶ 21.

        18.    Counsel for plaintiffs filed a cross-complaint arising out of a nearly identical

alleged conspiracy as that alleged in the present case in Nabil Saleh v. Hasan Merchant et al., Case

No. 14-cv-09186, assigned to Judge John J. Tharp, Jr., in the United States District Court, Northern

District of Illinois.


                                                 -3-
       Case: 1:18-cv-08213 Document #: 1 Filed: 12/14/18 Page 4 of 6 PageID #:4




             7KH SDUWLHV LQ 6DOHK ZKLFK LQFOXGH 6PLWK$PXQGVHQ //& DQG :ROLQ 	5RVHQ
 /WGDUHDZDLWLQJ-XGJH 7KDUS
VUXOLQJRQPRWLRQVWR GLVPLVVWKHILIWKDPHQGHGFURVVFRPSODLQW
            &RXQVHO IRUSODLQWLIIVILOHGDFRPSODLQWDULVLQJ RXW RIWKH VDPH FRQVSLUDF\ DOOHJHG
LQ WKH SUHVHQW FDVH LQ WKH PDWWHU RI'HODZDUH 0RWHO$VVRFLDWHV ,QF HW DO Y &DSLWDO &URVVLQJ
6HUYLFLQJ &RPSDQ\ //& HW DO &DVH 1R FY DVVLJQHG WR -XGJH 0DWWKHZ )
.HQQHOO\LQWKH8QLWHG6WDWHV'LVWULFW&RXUW1RUWKHUQ'LVWULFWRI,OOLQRLV
            2Q 2FWREHU   -XGJH .HQQHOO\ GLVPLVVHG WKH DFWLRQ LQ 'HODZDUH 0RWHO
$VVRFLDWHV ZLWKSUHMXGLFH '(   DQGWKH SDUWLHV DUH FXUUHQWO\EULHILQJ 6PLWK$PXQGVHQ
DQG :ROLQ 	5RVHQ
V PRWLRQV IRU VDQFWLRQV SXUVXDQW WR 5XOH  DQG  86&   DQG D
FRXQWHUPRWLRQIRUVDQFWLRQVILOHGE\WKRVHSODLQWLIIVDQGWKHVDPH FRXQVHO
            :ROLQ     	 5RVHQ       6($/     6PLWK$PXQGVHQ        DQG   (GZDUG      )LW]JHUDOG
FRQWHPSRUDQHRXVO\ ILOHG D1RWLFH RI)LOLQJ RI1RWLFH RI5HPRYDO ZLWK WKH &OHUN RIWKH &LUFXLW
&RXUWRI&RRN&RXQW\ ,OOLQRLV 1RWLFHRI)LOLQJDWWDFKHGDV ([KLELW'




'DWHG 'HFHPEHU                           5HVSHFWIXOO\VXEPLWWHG

,VO (GZDUG)LW]VLPPRQV'XQQH                       ,VO )UHGHULF5 .OHLQ
(GZDUG)LW]VLPPRQV'XQQH                            )UHGHULF5 .OHLQ
0LFKHOOH0 %OXP                                   .HUU\' 1HOVRQ
.DUEDO &RKHQ(FRQRPRX 6LON	                   *2/'%(5*.2+1/7'
  'XQQH//&                                         (DVW0RQURH 6WUHHW 6XLWH
 6 :DFNHU'ULYH 6XLWH                  &KLFDJR ,OOLQRLV 
&KLFDJR ,OOLQRLV                             
                                        IUHGHULFNOHLQ#JR-GEHUJNRKQFRP
HIGXQQH#NDUEDOODZFRP                                NHUU\QHOVRQ#JROGEHUJNRKQFRP
PEOXP#NDUEDOODZFRP

&RXQVHOI RU(DQ/ .U\VND
DQG6PLWK$PXQGVHQ//&

,VO %UDGOH\( 3XNOLQ
-RKQ- 'XII\


                                                     
     Case: 1:18-cv-08213 Document #: 1 Filed: 12/14/18 Page 5 of 6 PageID #:5



Chicago, Illinois 60603
(312) 422-0900
john.duffy@dbmslaw.com
puklin@dbmslaw.com


Counsel for Harold Rosen, Philip S.
Wolin, Julie L. Kaminski, Wolin & Rosen
Ltd., and Wolin Kelter & Rosen, Ltd.




                                          -5-
      Case: 1:18-cv-08213 Document #: 1 Filed: 12/14/18 Page 6 of 6 PageID #:6


                NOTICE OF FILING AND CERTIFICATE OF SERVICE

   I hereby certify that on December 14, 2018, I electronically filed the foregoing with the
   Clerk of the United States District Court for the Northern District of Illinois by using the
   CM/ECF system. I certify that all participants in the case are registered CM/ECF users and
   that service will be accomplished by the CM/ECF system.

X I hereby certify that on December 14, 2018, I electronically filed the foregoing with the
  Clerk of the United States District Court for the Northern District of Illinois by using the
  CM/ECF system. Participants in the case who are registered CM/ECF users will be served
  by the CM/ECF system. I further certify that some of the participants in the case are not
  CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,
  or have dispatched it to a third-party commercial carrier for delivery within 3 calendar days,
  to the following non-CM/ECF participants:


                                      /s/Bradley E. Puklin
                                      DONOHUE BROWN MATHEWSON & SMYTH LLC
                                      John J. Duffy (ARDC # 06224834)
                                      Bradley E. Puklin (ARDC # 06309950)
                                      140 South Dearborn Street, Suite 800
                                      Chicago, IL 60603
                                      (312) 422-0900
                                      service@dbmslaw.com;               duffy@dbmslaw.com;
                                      puklin@dbmslaw.com
